UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 28, 2007 W-H ENERGY SERVICES, INC. (Exact name of registrant as specified in its charter) Texas 001-31346 76-0281502 (State or other jurisdictionof incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2000 West Sam Houston Pkwy South Suite 500 Houston, TX 77042 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(713) 974-9071 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the following obligation of the registrant under any of the following provisions: q Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communication pursuant to Rule 14b-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On December 28, 2007, W-H Energy Services, Inc. (the "Company") entered into a Third Amendment to its credit facility (the "Third Amendment") with Wells Fargo Bank, National Association, as Administrative Agent, Swing Line Lender and Issuer; JPMorgan Chase Bank, NA, as Co-Syndication Agent; Comerica Bank, as Co-Syndication Agent; The Bank of Nova Scotia, as Co-Documentation Agent; Wachovia Bank, N.A., as Co-Documentation Agent; Citibank Texas, N.A., as Managing Agent; and various other financial institutions who are parties thereto. The Third Amendment increases the amount of capital expenditures (as defined in the credit agreement) that the Company may make in Fiscal Year 2007 and in any Fiscal Year thereafter to $180,000,000 per year.Prior to this amendment, the Company was limited to making capital expenditures (as defined in the credit agreement) of $150,000,000 per year. Certain of the banks that are parties to the credit agreement, as amended, and certain of their respective affiliates have performed in the past, and may perform in the future, banking, investment banking and/or advisory services for us and our affiliates from time to time for which they have received customary compensation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. W-H ENERGY SERVICES, INC. Date:January 3, 2008 By: /s/Ernesto Bautista, III Ernesto Bautista, III Vice President and Chief Financial Officer
